DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 February 2022 has been entered.  Claims 41, 45-46, 49-64, 66 and 68-75 are pending; claims 41 and 46 are amended; and claims 68-75 are newly added.


Response to Arguments
Applicant's arguments filed 17 February 2022 have been considered and are persuasive with regards to the rejections under 35 USC 112(a) presented in the previous Office action.  However, a new prior art rejection is applied based on the amendments to the claims.  The applicant argues Packer, as well as other previously applied references, does not render obvious “wherein data displayed on the wrist-worn device changes based on the one or more actions.”  The examiner respectfully disagrees as explained in the prior art rejections below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 69-70 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Regarding claim 69, the claim requires the system include multiple rescuers, the rescuers are people.  Configured to language would most likely overcome this rejection.  Claim 70 is rejected for virtue of its dependence on claim 69.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 41, 45-46, 56-58, 60-63 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Barash et al. (US 2011/0117529) in view of Centen et al. (US 2008/0171311) and further in view of Shakil et al. (US 2014/0222462).

[Claims 41, 60-62] Barash discloses a medical system for assisting a rescuer in providing cardiopulmonary resuscitation (CPR) on a victim, the medical system comprising: 
a wrist-worn device configured to be disposed on a wrist of the rescuer, the wrist-worn device including one or more sensors configured to sense data relating to one or more actions performed by the rescuer (portable device, Fig. 1 #106, which comprises a strap for attachment to a user’s hand - interpreted as configured to be worn on the wrist, an accelerometer for monitoring chest compression motion, and a device screen) [pars. 0026-0027, 0032, 0057], wherein data displayed on the wrist-worn device changes based on the one or more actions (Direct feedback may be provided to the user 102 by the device 106, such as by a visual (on the device screen, when the device is, e.g., a smart phone). For example, the device can display or state "push harder" or "push softer," or "push faster" or "push slower.") [pars. 0027, 0032];  
a patient monitor (central server system, Fig. 1 #112) configured to wirelessly communicate with (via a wireless network, Fig. 1 #108), and display feedback to the rescuer on, the wrist-worn device [pars. 0028-0032, 0092-0097], the patient monitor configured to:
receive, from the wrist-worn device, the sensed data, 
if the one or more actions comprise administering of CPR chest compressions (the portable device measures chest compression motion), determine, and display on the wrist-worn device (device screen configured to display fatigue feedback) [pars. 0026-0027, 0032, 0057], first visual feedback (fatigue feedback) associated with the track trends in a user’s performance such as the degree to which the user varies from a standard norm for compression depth and rate over time so as to develop a measure of fatigue for the user; display of balloons or avatar indicative of rate and depth of CPR chest compressions) [pars. 0010, 0028-0033; claim 10].
While the Office considers the strap configured for attachment to a user’s hand to be configured to be worn on the wrist, Barash does not explicitly disclose the wrist-worn device is configured to be disposed on a wrist of the user.
Centen discloses an analogous CPR assistance device wherein a wearable article for monitoring chest compression may in the form of any wearable article including a palm strap, a wrist strap, a partial glove, a vest, a watch, a ring, a bracelet, a belt, a mitten, or other similar articles [abstract; pars. 0019, 0046-0049].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include an additional wrist-worn device in order to improve measurement accuracy by comparing values from two device or alternatively substitute the wrist-worn device taught by Barash with a wrist-worn device e.g. watch, as taught by Centen, the substitution constituting a simple substitution of one known CPR monitoring wearable device for another known CPR monitoring wearable device. 
Barash in view of Centen renders obvious a wrist-worn device but is silent regarding a head mounted device comprising a visual display.
Shakil discloses a system for augmenting rescuer performance comprising a head mounted device e.g. Google Glass (Fig. 6 #602) [pars. 0062-0064] that provides the ability for emergency first responders or other less-trained individuals to access guidance on Glass that is displayed through audio and/or visual 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system rendered obvious by Barash in view of Centen to include a head mounted device in the form of a heads-up display system integrated into glasses, as taught by Shakil, in order to provide medical information including fatigue information to the rescuer while keeping the rescuer’s hands free to perform CPR.   Barash discloses providing visual feedback in the form of avatars indicative of compression rate and depth [par. 0033].  Centen discloses visual feedback that includes the display of raw data and processed data [par. 0098] wherein the raw data may be compression depth and rate (see Figure 10) [par. 0019].  It would have been obvious to one of ordinary skill in the art before the effective filing date to display both an avatar (processed data) and compression depth and rate (raw data), as taught by Centen, in order to provide the rescuer with multiple ways to assess CPR performance.

[Claim 45] Shakil discloses the head mounted device includes wearable glasses (Fig. 7 #600) [par. 0078].

[Claim 46, 66] Shakil discloses the feedback is displayed on at least one lens of the wearable glasses (display may be formed on one of the lens elements and may be configured to overlay computer-generated graphics in the user’s view of the physical world) [par. 0079].  It would have been obvious to one of ordinary skill in the art before the effective filing date to display the first visual feedback on the wearable glasses in order to provide the rescuer another way to visualize the compression information.

[Claim 56] Barash discloses a chest compression sensor (accelerometer) in at least one portable device (Fig. 1 #106) may be placed under (implicitly disposed on victim) or on top of the user’s hands 

[Claim 57] Barash discloses the patient monitor is configured to: receive, from the chest compression sensor, the one or more signals indicative of chest motion, and analyze the one or more signals indicative of chest motion to determine a rate and a depth of chest compressions [Barash: pars. 0010, 0028-0032; claim 10]. 

[Claims 58, 63] Barash discloses the visual feedback comprises an indication of whether the rate and the depth of chest compression are within an acceptable range (the device can display or state "push harder" or "push softer," or "push faster" or "push slower") [Barash: pars. 0027, 0032].  


Claims 49, 51-55 and 68-75 are rejected under 35 U.S.C. 103 as being unpatentable over Barash et al. (US 2011/0117529) in view of Centen et al. (US 2008/0171311), Shakil et al. (US 2014/0222462) as applied to claim 41 above, and further in view of Packer et al. (US 2012/0123224).

[Claim 49] Barash in view of Centen and Shaki disclose providing visual feedback but do not explicitly disclose the feedback reflects a CPR interval time.
Packer discloses an analogous system for the real-time evaluation of CPR performance wherein each rescuer receives instructions, i.e. feedback, on a personal device such as a wireless headset or smartphone, specific to their role such that two rescuers may avoid being accidently prompted, distracted, or confused by instructions that are not relevant to them [par. 0035].  The visual feedback reflects a CPR interval time [pars. 0024, 0062, 0064, 0070]. 


[Claims 51-55] Barash in view of Centen and Shakil discloses determining rescuer fatigue information from an accelerometer measuring chest compression depth and rate but is silent regarding determining rescuer fatigue information based at least one of a heart rate,  blood pressure, and inspired carbon dioxide of the rescuer.
Packer discloses using one or more sensors coupled with a device (a pulse oximeter attached to the CPR puck) wherein the one or more sensors are configured to sense one or more parameters that indicate a fatigue level, i.e. physical decline, of the rescuer (readings of the rescuer's blood oxygen level and pulse rate may be used to determine that the rescuer is fatiguing) [par. 0059].   Packer further discloses in response to sensing the one or more parameters, the interface is configured to receive an indication to switch rescuers, and the wrist-worn device is configured to display an indication on the display related to the received indication to switch rescuers [pars. 0059-0060].  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wrist worn device of Barash in view of Centen and Shakil to include a pulse oximeter for measuring the fatigue level of a rescuer based on pulse/heart rate, and based on the fatigue level provide a visual indication to switch rescuer roles based on fatigue level, as taught by Packer, in order to improve the performance of CPR by maximizing the work the rescuer can perform [Packer: pars. 0059-0060].  It would further have been obvious to one of ordinary skill in the art before the effective filing date to display both fatigue level (processed data) and pulse oximeter data (raw data), as taught by Packer, in order to provide the rescuer with multiple ways to monitor his fatigue.

[Claims 68-75] Barash in view of Centen and Shakil render obvious displaying visual feedback to the rescuer on the head mounted device and wrist-worn device but do not explicitly disclose the patient monitor determines whether to display the feedback based on identifying the activity of the user is CPR chest compressions or ventilation i.e. changing the displayed information based on the type of activity or task being performed.
Packer discloses a system for the real-time evaluation of CPR performance of multiple rescuers comprising a CPR puck and a ventilation bag with an airflow sensor for determining the rate of ventilation such that ventilation feedback may be provided to one or more rescuers (a determination about the number of rescuers may be made inferentially) in the form of visual or audio feedback e.g. telling the rescuer to squeeze the ventilation bag harder or softer or faster or slower [pars. 0033-0034, 0055-0056, 0060]. Packer further discloses each rescuer receives instructions, on a personal device such as a wireless headset or smartphone, specific to their role such that two rescuers may avoid being accidently prompted, distracted, or confused by instructions that are not relevant to them [par. 0035].
It would have been obvious to one of ordinary skill in the art before the effective filing date to adjust the feedback data to a given rescuer depending on whether the rescuer was performing compressions, ventilation, or observing during the administration of CPR in order to avoid the two rescuers accidently being prompted, distracted, or confused by instructions that are not relevant to them [Packer: pars. 0034, 0055-0056, 0060].  The skilled artisan would recognize that in order to send separate communications to someone doing compressions, the system would first need to determine if compressions are being performed and by which of the two rescuers the compressions are being performed based on data sensed by the rescuers respective wrist worn devices.  The Office notes page 19, lines 10-16 of the applicant’s specification provides support for determining a rescuer’s actions in order to display feedback but does not describe a particular way to achieve this function.


Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Barash et al. (US 2011/0117529) in view of Centen et al. (US 2008/0171311), Shakil et al. (US 2014/0222462) and Packer et al. (US 2012/0123224) as applied to claim 49 above, and further in view of Jensen et al. (US 2013/0310718).

[Claim 50] Barash in view of Centen, Shakil and Packer disclose providing visual feedback but do not disclose a perfusion performance indicator that fills over time to provide a real-time information directed to the depth and the rate of the chest compressions performed by the rescuer.
Jensen discloses a CPR team performance system comprising visual feedback in the form of a perfusion performance indicator (PPI) (Fig. 5A #520, Fig. 7A #716a, and Fig. 7B #716b). The PPI is a shape (e.g., a diamond) with the amount of fill that is in the shape differing over time to provide feedback about both the rate and depth of the compressions [pars. 0082, 0092].
It would have been obvious to one of ordinary skill in the art before the effective filing date to derive perfusion performance from the rate and depth of chest compressions and provide a perfusion performance indicator in a real-time graphic to the rescuer, as taught by Jensen, in order to enable to rescuer to adjust his performance in real-time to optimize the performance of CPR.  


Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Barash et al. (US 2011/0117529) in view of Centen et al. (US 2008/0171311), Shakil et al. (US 2014/0222462) as applied to claim 58 above, and further in view of Packer et al. (US 2012/0123224).

[Claim 59] Barash in view of Centen and Shakil discloses providing visual feedback of rescuer fatigue based on the rate and depth of chest compressions but does not disclose providing an indication to switch rescuers.  
Packer discloses a system for the real-time evaluation of CPR performance of multiple rescuers comprising a CPR puck and a ventilation bag with an airflow sensor for determining the rate of ventilation such that ventilation feedback may be provided to one or more rescuers (a determination about the number of rescuers may be made inferentially) in the form of visual or audio feedback e.g. telling the rescuer to squeeze the ventilation bag harder or softer or faster or slower [pars. 0033-0034, 0055-0056, 0060]. Packer further discloses each rescuer receives instructions, on a personal device such as a wireless headset or smartphone, specific to their role such that two rescuers may avoid being accidently prompted, distracted, or confused by instructions that are not relevant to them [par. 0035]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide feedback to switch rescuers due to fatigue, as taught by Packer, as measured by a deterioration in the rate and depth of chest compression in order to ensure the best CPR possible is being provided.


Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Barash et al. (US 2011/0117529) in view of Centen et al. (US 2008/0171311) and Shakil et al. (US 2014/0222462) as applied to claim 62 above, and further in view of Geheb et al. (US 2004/0267325).

[Claim 64] Barash in view of Centen and Shakil discloses a system for determining fatigue information using a computing device but is silent regarding configuring the wrist-worn device to provide visual feedback comprising an indication of whether chest release has been achieved.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system made obvious by Barash in view of Centen and Shakil to determine an incomplete release of CPR chest compression using accelerometer data indicative of chest motion and provide a reminder/prompt to the rescuer to release chest compressions via the wrist-worn device display, as taught by Geheb, in order to improve the efficiency and performance of CPR.


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        23 February 2022